               Case 3:20-bk-30655-SHB                           Doc 5 Filed 03/03/20 Entered 03/03/20 15:49:34                           Desc
                                                                Main Document     Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                  Tessa Jo Delozier
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Classic Credit                                       Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of        2005 Jeep Liberty 128,000 miles                   Reaffirmation Agreement.
    property              VIN No.: 1J4GL48K85W507245                        Retain the property and [explain]:
    securing debt:                                                        Debtor will continue to make payments


    Creditor's         Flagship Credit Acceptance                           Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2015 Nissan Frontier 100,000                             Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: VIN No.: 1N6ADOER2FN18450                              Co-debtor to continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:20-bk-30655-SHB                              Doc 5 Filed 03/03/20 Entered 03/03/20 15:49:34                      Desc
                                                                Main Document     Page 2 of 4

 Debtor 1      Tessa Jo Delozier                                                                     Case number (if known)


 Lessor's name:               Aarons Sales & Lease                                                                            No

                                                                                                                              Yes

 Description of leased        Rent-to-own TV
 Property:

 Lessor's name:               Acima Credit LLC                                                                                No

                                                                                                                              Yes

 Description of leased        Rent-to-own bearings and tires
 Property:

 Lessor's name:               Progressive Leasing                                                                             No

                                                                                                                              Yes

 Description of leased        Rent-to-own couch
 Property:

 Lessor's name:               Verizon Wireless                                                                                No

                                                                                                                              Yes

 Description of leased        Cell phone contract
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Tessa Jo Delozier                                                        X
       Tessa Jo Delozier                                                                Signature of Debtor 2
       Signature of Debtor 1

       Date        March 3, 2020                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:20-bk-30655-SHB         Doc 5 Filed 03/03/20 Entered 03/03/20 15:49:34             Desc
                               Main Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                              Eastern District of Tennessee

     IN RE:                                             * CASE NO.:
                                                        *
     Tessa Jo Delozier,                                 *
                                                        * CHAPTER: 7
                                                        *
                                                        *
            Debtor                                      *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtor's
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office           Tessa Delozier                    Aarons Sales & Lease
Howard H. Baker, Jr., U.S.      3627 Miser Station Road           1119 Hunters Crossing
Courthouse                      Louisville, TN 37777              Alcoa TN 37701
800 Market Street Ste 114
Knoxville, TN 37902


Acima Credit LLC                Classic Credit                    Flagship Credit Acceptance
9815 S Monroe Street            612 W Lamar Alexander Pkwy        PO Box 3807
4th Floor                       Maryville TN 37801                Coppell TX 75019
Sandy UT 84070

Progressive Leasing             Richard Love                      Verizon Wireless
256 W. Data Drive               3627 Miser Station Road           PO Box 660108
Draper UT 84020                 Louisville TN 37777               Dallas TX 75266

                                     Dated: 3/3/2020

                                               /s/ Zachary S. Burroughs 025896
                                             Zachary S. Burroughs 025896,
                                             Attorneys for Debtor
                                             Clark & Washington, PC
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
                                             ,
                                             Attorneys for Debtor
Case 3:20-bk-30655-SHB   Doc 5 Filed 03/03/20 Entered 03/03/20 15:49:34   Desc
                         Main Document     Page 4 of 4
